323 F.2d 655
PHOENIX ASSURANCE COMPANY OF NEW YORK, Appellant,v.J. Milton SANDIFER and Mrs. Catherine Lightfoot, Appellees.
No. 20432.
United States Court of Appeals Fifth Circuit.
October 25, 1963.

Appeal from the United States District Court for the Northern District of Georgia; Lewis R. Morgan, Judge.
H. A. Stephens, Jr., Atlanta, Ga., Smith, Field, Ringel, Martin & Carr, Atlanta, Ga., of counsel, for appellant.
C. James Jessee, Jr., Smith, Swift, Currie, McGhee & Hancock, Atlanta, Ga., for appellee Mrs. Catherine Lightfoot.
Henry M. Hatcher, Jr., Hatcher & Irvin, Atlanta, Ga., for appellee J. Milton Sandifer.
Before TUTTLE, Chief Judge, and BROWN and BELL, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment that coverage existed for injuries sustained by Mrs. Lightfoot under a public liability insurance policy issued by appellant insurance company to Sandifer. It appearing from the undisputed facts that the injuries were sustained in connection with the conduct of the business of Sandifer, and within the insuring terms of the policy, the District Court did not err in directing a verdict for appellees and entering judgment thereon, or in overruling the motion of appellant for a new trial.


2
Affirmed.